DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, 28-31, 34-35 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takazawa et al. (US 2016/0159280 A1).
Regarding claims 21 and 39, Takazawa teaches a display system installed in a movable object (figure 13), the display system comprising:
An optical system configured to display in a display area at least a part of a virtual image that moves in the display area (figures 7 and 8);
A control unit configured to control a characteristic of the virtual image in accordance with position of the virtual image relative to the display area (paragraph 0089-0090).
Regarding claim 22, Takazawa teaches the characteristic includes at least one of brightness (paragraph 0091).

Regarding claim 24, Takazawa teaches the virtual image is an indication sign for indicating a target object that moves relatively with respect to the display device (figure 5, the display is a guide image for the preceding vehicle, see paragraph 0095).
Regarding claim 25, Takazawa teaches a determining unit (paragraph 0081) configured to determine whether directly indicating the target object with the indication sign in the display area is possible (S513, figure 5), based on a detection result of a detecting unit configured to detect a relative position of the target object with respect to the display device (paragraphs 0047, 0050),
A first setting unit configured to set a display position of the indication sign, based on a determination result of the determining unit and the detection result (paragraph 0057-0059);
An image data generating unit configured to generate image data of the indication sign, based on the display position that has been set (S514 or S515, figure 5), and
A display unit configured to display the virtual image in the display area based on the image data (HUD, figure 13).
Regarding claim 26, Takazawa teaches an image data generating unit configured to generate image data of the indication sign (S516, figure 5),
A determining unit configured to determine whether directly indicating the target object with the indication sign in the display area is possible (S511, S513, figure 5), based on a detection result of a detecting unit configured to detect a relative position of the target object with respect to the display device (paragraph 0047 and 0050), and

Regarding claim 28, Takazawa teaches the control device controls the characteristic of the virtual image while the virtual image is passing through an outer edge of the display area (paragraph 0093).
Regarding claim 29, Takazawa teaches the control device increases visual stimulation of the virtual image on a step-by-step basis while the virtual image is entering the display area (paragraph 0093).
Regarding claim 30, Takazawa teaches the control device decreases visual stimulation of the virtual image on a step by step basis while the virtual image is exiting from the display area (paragraph 0093).
Regarding claim 31, Takazawa teaches the control device increases visual stimulation of the virtual image while the virtual image is entirely in the display area, the visual stimulation being greater than while the virtual image is passing through the outer edge of the display area (paragraph 0093).
Regarding claim 34, Takazawa teaches the virtual image is a moving sign that vertically or horizontally traverses the display area (figure 8).
Regarding claim 35, Takazawa teaches the display device according to claim 21 (see rejection of claim 21 above) and
An object on which the display device is mounted (HUD figure 13).

Allowable Subject Matter
Claims 27 and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 36-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, prior art does not teach a second setting unit configured to set an indication direction of the indication sign, based on the detection result of the detecting unit.
Regarding claim 32, prior art does not teach a detecting unit configured to detect a position of the virtual image.
Regarding claim 33 and 36, prior art does not teach a calculating unit to calculate a timing for the virtual image to start passing through an outer edge and a timing for the virtual image to finish passing through the outer edge, or a detection unit for the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	6/17/2021